UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8360


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HERMAN LEWIS BILLUPS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:00-cr-00059-1)


Submitted:    March 12, 2009                   Decided:    March 17, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Herman Lewis Billups, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Herman     Lewis         Billups       appeals     the    district        court’s

order    granting     him    a    reduction         of    sentence      under     18   U.S.C.

§ 3582(c)(2) (2006).             We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district       court.           United        States      v.    Billups,      No.

3:00-cr-00059-1 (S.D.W. Va. Oct. 24, 2008).                            We dispense with

oral    argument    because           the    facts       and   legal    contentions       are

adequately     presented         in    the    materials        before       the   court   and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                                2